DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is response to claims filed on 12/22/2021 in relation to application 15/777,257.
The instant application is a national stage entry of PCT 2016/08 dates 12/21/2016 claims benefit to foreign application EP#5202124.2 with a priority date of 12/22/2015.
The Pre-Grant publication # US 20180370050 published on 12/27/2018.
Claims 1-12, 15-17, 23-26 are pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The subject-matter of claims of the instant application is method of recording haircut by hair property measurement unit that comprises deducing a condition parameter, particularly a quality parameter and providing user feedback based on the deduced condition parameter. As examined none of the prior art documents, or combination of documents, cited in the search list leads the person skilled in the art to this particular results as claimed. 
The prior art Krenik (US 2015/0059187) describes an automated hair cutting  system having positioning sensors that send signals to a computing device relaying the position of the cutting head relative to a surface having hair extending therefrom. The computing device receive the signals from the positioning device and prepare instructions for actuating the operation of the device. The Krenik does not appear to teach recording any hair property  values to feedback reproduce the haircut that was present at the time of the recording. The secondary prior art Lauritsen (WO 2015/068068) while describing a programmable hair trimming system describes a tracking system for detecting the position of a hair trimming device in relation to a head of a client. A computational system relates the position to 
The art on record do not provide explicit haircut recording to provide feedback based on deduced conditions of hair property measurement unit to include at least a condition parameter, particularly a quality parameter or pair of values to reproduce a hair cut that was present at a time of recording of pair of values. 
Claims 1-12, 15-17, 23-26 are in conditions of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Z/               Examiner, Art Unit 3715                                                                                                                                                                                         	February 12, 2022



/THOMAS J HONG/               Primary Examiner, Art Unit 3715